DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites “said first fan powers a second fan, and wherein said second fan is coupled to an output shaft, and wherein said output shaft powers said pump”.  It is unclear how a fan extracts power from a flow of air, in order to transmit that power to a shaft, because fans are driven by shafts to compress air.  A turbine is used to convert a flow of air into rotational energy for a shaft; however, it is not claimed or disclosed that the second fan is a turbine, rendering the claim vague and indefinite.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 360 degree camera must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 9, 12, 15-17 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yeung 10,961,908.
In regards to Independent Claim 1, Yeung teaches a system (10) for a frac pump (14), said system comprising: a turbine (16) coupled to a gear box (reduction transmission 18); wherein said gear box is coupled to a frac pump (as shown in figure 1); a controller (186) to control said system (figure 12); 5an air filtration system to treat the air entering the turbine (84); wherein said turbine is used to power said frac pump (16 drives 14 through 18 and driveshaft 20); wherein said turbine comprises an OEM controller (192), and wherein said controller controls said OEM controller (line from 186 to 192 in figure 12).
Regarding Dependent Claim 2, Yeung teaches that the system is located on a single trailer (mounted on trailer 30 as shown in figure 1).
Regarding Dependent Claim 3, Yeung teaches that the system requires no external electrical power (unit 12 may generate its own electrical power by being coupled to turbine engine 16, Col. 8, ll. 4-10).
Regarding Dependent Claim 9, Yeung teaches a drive shaft (20) between said gear box transmission 18) and said pump (14).
Regarding Dependent Claim 12, Yeung teaches that the turbine is powered by natural gas (Col. 5, ll. 58-62).
Regarding Dependent Claim 15, Yeung teaches a plurality of pumps (Col. 6, ll. 31-34).
Regarding Dependent Claim 16, Yeung teaches an exhaust system (68) coupled to said turbine (turbine 16).
Regarding Dependent Claim 17, Yeung teaches that the exhaust system comprises an exhaust pipe (duct 68), and wherein said exhaust pipe comprises a non-uniform diameter (diameter of 68 shown as non-uniform in cross-section in figure 3).
Regarding Dependent Claim 20, Yeung teaches that the pump (14) comprises a power frame (frame surrounding pump 14 as shown on the trailer 30 in figure 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeung as applied to claim 9 above, and further in view of Olsen GB 2409003.
Regarding Dependent Claim 10, Yeung teaches the invention as claimed and discussed above.  However, Yeung does not teach that the drive shaft comprises a pin that shears at a pre-determined torque.  Olsen teaches using a pin (225) on a turbine shaft (56 and 175) that shears at a predetermined torque (page 12, ll. 2-4).  It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the drive shaft of Yeung with the shear pins of Olsen, in order to protect the system from damage caused by high-torque transients (Page 12, ll. 2-4).
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeung as applied to claim 9 above, and further in view of Kuczaj 2015/0084340.
Regarding Dependent Claim 11, Yeung teaches the invention as claimed and discussed above.  However, Yeung does not teach that the drive shaft is a floating drive shaft.  Kuczaj teaches using a floating drive shaft in a turbine engine (paragraph [0029]).  It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to allow the drive shaft of Yeung to float, as taught by Kuczaj, in order to all the shaft to move axially independent of other components of the engine (paragraph [0029]).
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeung as applied to claim 1 above, and further in view of Morris 2016/0369609.
Regarding Dependent Claim 13, Yeung teaches the invention as claimed and discussed above.  However, Yeung does not teach that the pump is a multi-plunger pump.  Morris teaches using triplex plunger style pumps for a fracturing transport (paragraph [0081]).  It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to use a triplex plunger system for the pump of Yeung, as taught by Morris, in order to generate the high pressure fracturing fluid required (paragraph [0040]).
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeung as applied to claim 1 above, and further in view of Gooneratne 2020/0190967.
Regarding Dependent Claim 14, Yeung teaches the invention as claimed and discussed above.  However, Yeung does not teach that the system comprises a 360 degree camera.  Gooneratne teaches using image sensors including one or more cameras to monitor components of a well (paragraph [0040]).  It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to use cameras on the system of Yeung, as taught by Gooneratne, in order to monitor the components of the system (paragraph [0040]).

Allowable Subject Matter
Claims 4-8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  prior art fails to teach, in combination with the other limitations of dependent claim 4, a filtration system comprising a filtration tube with at least one vane; and prior art fails to teach, in combination with the other limitations of dependent claim 8, the gear box coupled to the trailer with a mount comprising an elastomer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M SUTHERLAND whose telephone number is (571)270-1902. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN M SUTHERLAND/            Primary Examiner, Art Unit 3741